UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22077 Prospector Funds, Inc. (Exact name of registrant as specified in charter) 370 Church Street Guilford, CT 06437 (Address of principal executive offices) (Zip code) Peter N. Perugini, Jr. Prospector Partners Asset Management, LLC 370 Church Street Guilford, CT 06437 (Name and address of agent for service) (203) 458-1500 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period:September 30, 2013 Item 1. Schedule of Investments. Schedule of Investments September 30, 2013 (unaudited) Prospector Capital Appreciation Fund Description Shares Value COMMON STOCKS - 77.6% Chemicals - 2.2% E.I. Du Pont de Nemours $ Consumer Discretionary - 1.9% Cablevision Systems, Class A DreamWorks Animation SKG, Class A * Consumer Staples - 13.3% Beam Campbell Soup Coca Cola Enterprises Dole Food Company * Energizer Holdings Hillshire Brands Sysco Tootsie Roll Industries Walgreen Wal-Mart Stores Diversified Financial Services - 1.3% CIT Group * Legg Mason Energy - 11.5% Clayton Williams Energy * ConocoPhillips Hess Murphy Oil Repsol YPF - ADR Talisman Energy WPX Energy * Healthcare - 8.9% Abbott Laboratories Hospira * Johnson & Johnson Pfizer Sanofi - ADR Industrials - 1.6% Curtiss-Wright Fortune Brands Home & Security Information Technology - 6.4% Automatic Data Processing Comtech Telecommunications Corning Microsoft Paychex Xerox Insurance - 12.6% American International Group Arch Capital Group * Aspen Insurance Holdings Berkshire Hathaway, Class B * CNA Financial Donegal Group, Class A First American Financial Loews Montpelier Re Holdings Platinum Underwriters Holdings State Auto Financial Metals & Mining - 3.5% AuRico Gold Barrick Gold Gold Fields - ADR Newmont Mining Sibanye Gold - ADR * Paper & Forest Products - 3.4% Deltic Timber Domtar Neenah Paper Real Estate - 3.8% Forestar Group * Post Properties Telecommunication Services - 2.2% Telephone & Data Systems Utilities - 5.0% FirstEnergy NRG Energy Public Service Enterprise Group TECO Energy UNS Energy Total Common Stocks (Cost $26,346,630) CONVERTIBLE BONDS - 17.7% Par Consumer Staples - 2.3% Archer Daniels 0.875%, 02/15/2014 $ Chiquita Brands 4.250%, 08/15/2016 Diversified Financial Services - 3.4% Janus Capital Group 0.750%, 07/15/2018 PHH 4.000%, 09/01/2014 Energy - 1.6% InterOil 2.750%, 11/15/2015 USEC 3.000%, 10/01/2014 Healthcare - 1.5% Chemed 1.875%, 05/15/2014 Hologic 2.000%, 12/15/2037 Industrials - 2.5% Alliant Techsystems 3.000%, 08/15/2024 L-3 Communications 3.000%, 08/01/2035 Trinity Industries 3.875%, 06/01/2036 Information Technology - 1.0% Comtech Telecommunications 3.000%, 05/01/2029 Metals & Mining - 4.6% Horsehead Holding 3.800%, 07/01/2017 Newmont Mining 1.250%, 07/15/2014 1.625%, 07/15/2017 Northgate Minerals 3.500%, 10/01/2016 RTI International 3.000%, 12/01/2015 1.625%, 10/15/2019 Real Estate - 0.8% Forestar Group 3.750%, 03/01/2020 Total Convertible Bonds (Cost $8,307,344) CORPORATE BOND - 0.6% Utilities - 0.6% Edison Mission Energy 7.000%, 05/15/2017 (a) (Cost $266,968) EXCHANGE TRADED FUND - 0.2% Shares SPDR Gold Trust * (Cost $64,664) SHORT-TERM INVESTMENT - 3.6% Invesco Treasury Portfolio, 0.020% ^ (Cost $1,398,829) Total Investments - 99.7% (Cost $36,384,435) Other Assets and Liabilities, Net - 0.3% Total Net Assets - 100.0% $ * Non-income producing security (a) Security in default ^ Variable Rate Security - the rate shown is the annualized seven-day effective yield as of September 30, 2013. ADR - American Depository Receipt Summary of Fair Value Exposure The Fund has adopted fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. As of September 30, 2013, the Fund's investments in securities were classified as follows: Level 1 Level 2 Level 3 Total Common Stocks $ $ - $
